- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Excha nge Act of 1934 For the month of Ju ly, 2010 Commission File Number: 1-16269 AMÉRICA MÓVIL, S.A.B. DE C.V. (Exact name of registrant as specified in its charter) America Mobile (Translation of Registrant´s name into English) Lago Alberto 366, Colonia Anahuac 11320 Mexico, D.F., Mexico (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form 6-K is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMÉRICA MÓVILS SECOND QUARTER OF 2010 FINANCIAL AND OPERATING REPORT Mexico City, July 22, 2010 - América Móvil, S.A.B. de C.V. (América Móvil) [BMV: AMX] [NYSE: AMX] [NASDAQ: AMOV] [LATIBEX: XAMXL], announced today its financial and operating results for the second quarter of 2010.  In the second quarter of 2010 América Móvil added 4.9 million subscribers30.7% more than last yearbringing the total for the semester to 10.3 million. Our Brazilian operations gained 1.3 million subscribers in the quarter, followed by Mexico with one million, Argentina with 501 thousand and Tracfone with 460 thousand.  Our wireless subscriber base reached 211.3 million at the end of June. Together with our fixed lines and those accesses obtained through the integration of Telmex and Telmex Internacional, América Móvil ended June with 259.3 million accesses in the Americas, including 27.4 million fixed lines, 12 million fixed broadband accesses and 8.6 million television subscribers.  Second quarter revenues were up 11.9% year-on-year to 100.9 billion pesos with service revenues rising 10.8% annually helped along by data revenue growth of 41.6%. Revenues for the first semester were up 10.9% year-on-year to 200 billion pesos.  EBITDA totaled 42 billion pesos in the quarter, having risen 9.4% on an annual basis. Our EBITDA margin came down only slightly to 41.6% in spite of the strong net adds figures. EBITDA margins expanded in Mexico and all our South American operations.  Operating profits were up 5.8% year-on-year and reached 28.9 billion pesos, leading to a net profit of 18.7 billion pesos. The latter was down 17.9% from a year before on account of the extraordinary foreign exchange gains registered then.  Our net debt came down by 11.9 billion pesos since December 2009 to 71.6 billion pesos in June. This reduction already reflects the payments made for Telmex Internacional shares in the context of the tender offer that closed in June (26.8 billion pesos). Our capital outlays totaled 20.3 billion pesos. América Móvil Fundamentals (IFRS) Mexican Pesos 2Q10 2Q09 Var. % Jan - Jun '10 Jan - Jun '09 Var. % EPS (Mex$)* 0.58 0.69 -16.0% 1.11 1.19 -7.3% Earning per ADR (US$)** 0.93 1.04 -10.6% 1.75 1.72 1.4% Net Income (millions of Mex$ ) 18,732 22,811 -17.9% 35,606 39,371 -9.6% EBITDA (millions of Mex$) 41,967 38,365 9.4% 84,251 75,969 10.9% EBIT (millions of Mex$) 28,881 27,288 5.8% 58,280 53,758 8.4% Shares Outstanding as of June 30th (billion) 23.7% 23.7% ADRs Outstanding as of June 30th (millions) *** -4.1% -4.1% (1) Net Income / Average Shares outstanding (the average shares outstanding number used for this calculation does not reflect the increase in AMX shares which occured by virtue of the acquisition of CGT and TII) (2) 20 shares per ADR (3) Reflects the increase in AMX post acquisition (4) As per Bank of NY Mellon Relevant Events On June 16th América Móvil announced the results of its tender offers for stock of Carso Global Telecom (CGT) and Telmex Internacional (TII), both of which expired on June 10th. We obtained 99.4% of the stock of CGT and 32.9% of TIIs through the tender offers. In the first case the CGT stock was exchanged for 7.1 billion AMX shares; in the second one, 61% of the TII shares were tendered for AMX stock (1.3 billion AMX shares) and 39% for cash (26.8 billion Mexican pesos, equivalent to approximately 2.1 billion dollars). By July 16th our participation in CGT had risen to 99.9%. AMX now owns directly or indirectly approximately 94.6% of TIIs outstanding shares and 59.4% of Telmex stock. As a result of these transactions the number of outstanding AMX shares increased from 32.1 billion to 40.5 billion shares. América Móvil will be consolidating the results of both Telmex and TII beginning July 1st on the basis of the global consolidation method. By virtue of the integration of the companies, América Móvil ended June with 259.3 million accesses in the Americas, of which 211.3 million were wireless subscribers, 27.4 million fixed lines, 12 million fixed broadband accesses and 8.6 million television subscribers. In June, América Móvil brought about the largest bond issuance to date of a Latin American entity in the euro and sterling markets. It comprised three bond issues: a seven year one billion euro bond with a 3.75% coupon; a 12-year 750 million euro-denominated bond with a 4.75% coupon; and a 20-year 650 million sterling-denominated bond with a coupon of 5.75%. This transaction, its first one in Europe, marks the beginning of the development of a new funding base in Europe for América Móvil. América Móvil's Subsidiaries & Affiliates as of June 2010 Country Company Business Equity Participation Consolidation Method Subsidiaries - Mexico Telcel wireless 100.0% Global Consolidation Method - Mexico Telmex 1 wireline 59.4% Global Consolidation Method3 - Mexico Telmex Internacional 2 wireline 93.8% Global Consolidation Method3 - Argentina Claro wireless 100.0% Global Consolidation Method - Brazil Claro wireless 99.4% Global Consolidation Method - Chile Claro wireless 100.0% Global Consolidation Method - Colombia Comcel wireless 99.4% Global Consolidation Method - Dominicana Claro wireless, wireline 100.0% Global Consolidation Method - Ecuador Conecel wireless 100.0% Global Consolidation Method - El Salvador Claro wireless, wireline 95.8% Global Consolidation Method - Guatemala Claro wireless, wireline 99.2% Global Consolidation Method - Honduras Claro wireless, wireline 100.0% Global Consolidation Method - Jamaica Claro wireless 99.4% Global Consolidation Method - Nicaragua Claro wireless, wireline 99.5% Global Consolidation Method - Panama Claro wireless 100.0% Global Consolidation Method - Paraguay Claro wireless 100.0% Global Consolidation Method - Peru Claro wireless 100.0% Global Consolidation Method - Puerto Rico Claro wireless, wireline 100.0% Global Consolidation Method - Uruguay Claro wireless 100.0% Global Consolidation Method - USA Tracfone wireless 98.2% Global Consolidation Method Affiliate - Mexico Telvista other 45.0% Equity Method (1) Holding through Carso Global Telecom, of which AMX hold 99.6%. (2) Holding of 60.7% through Carso Global Telecom, 33.2% directly. (3) The results of these companies will begin consolidating on July 1st. In July, the bidding stage of the spectrum auctions in Mexico came to an end. Our Mexican subsidiary Telcel was successful in its bids for different segments in the 1.7/2.1GHz bands during the process. By virtue of this, Telcel will be granted the right to use two nationwide blocks of 10MHz in the 1.7/2.1GHz bands and an additional 10MHz in three of the nine regions in which Mexico is divided for such purposes (Regions 1, 5 and 8). This additional spectrum will enable Telcel to expand its wide array of data and value added services with the latest cutting edge technologies. Wireless Subscribers In the second quarter América Móvil added 4.9 million wireless subscribersof which 20% were postpaidto finish June with 211.3 million wireless clients in the Americas, 11.0% more than a year ago. Net additions were 30.7% greater than in the same period of last year. In Chile they were 2.6 times higher than in 2009 whereas in Mexico they were up 87.8% relative to last year, in Brazil 46.7% and in Peru 54.3%. At the end of the period, we had 30 million postpaid wireless subscribers in our region of operations, 14.1% more than in the year-earlier quarter. Our postpaid subscriber base has been growing faster than our prepaid one for several years as we continue to expand our overall coverage and capacity and adopt new technologies. Brazil led in terms of net adds with 1.3 million followed closely by Mexico with just over one million. Argentina with 501 thousand subs and Tracfone, in the U.S., with 460 thousand. Peru and Ecuador added approximately 300 thousand clients each, with Colombia picking up 234 thousand. At the end of June we had 61.3 million subscribers in Mexico, 46.9 million in Brazil, 28.3 million in Colombia and 17.9 million in Argentina. We also had nearly 16 million clients in the U.S. Ecuador and Central America had 10 million subscribers each, while Peru ended the period with just over 9 million. The fastest growth in relative terms was observed in Chile and the U.S., with just over 27% year-on-year, followed by Peru with 17.8% and Brazil with 15.8%. We estimate that wireless penetration in our region of operations was already close to 94% by the end of the period (excluding the U.S.). Subscribers as of June 2010 Thousands Total Country Jun'10 Mar'10 Var.% Jun'09 Var.% Mexico 1.7% 58,081 5.5% Brazil 2.9% 40,486 15.8% Chile 7.4% 3,185 27.1% Argentina, Paraguay and Uruguay 2.5% 17,446 9.8% Colombia and Panama 0.8% 27,133 4.6% Ecuador 2.8% 8,842 13.8% Peru 3.8% 7,704 17.8% Central America 3.2% 7.9% Caribbean 2.7% 14.0% USA 3.0% 12,489 27.4% Total Wireless 2.4% 11.0% Central America -0.5% 0.3% Caribbean -0.5% -3.9% Total Fixed -0.5% -1.4% Total Lines 2.3% 10.8% (1) Includes total subscribers of all companies in which América Móvil holds an economic interest; does not consider the date in which the companies started being consolidated. Total wireless historical data does not include recent acquisitions. America Movil's Income Statement (IFRS) Millions of MxP 2Q10 1Q10 Var.% 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Service Revenues 2.1% 10.9% 9.6% Net Service Revenues 1.3% 10.8% 10.0% Equipment Revenues 9.6% 21.4% 18.3% Commisions and Other Revenues -4,445 -3,678 -20.9% -3,913 -13.6% -8,122 -7,880 -3.1% Total Revenues 2.2% 11.9% 10.9% Cost of Service 5.6% 23.5% 17.8% Cost of Equipment 3.4% 8.2% 5.4% Selling, General & Administrative Expenses 2.2% 6.4% 6.9% Others 25.2% 19.9% 16.4% Total Costs and Expenses 4.4% 13.8% 10.9% EBITDA -0.7% 9.4% 10.9% % of Total Revenues 41.6% 42.8% 42.6% 42.2% 42.2% Depreciation & Amortization 1.6% 18.1% 16.9% EBIT -1.8% 5.8% 8.4% % of Total Revenues 28.6% 29.8% 30.3% 29.2% 29.9% Interest Expense 45.0% 52.7% 17.0% Interest Income -724 -551 -31.4% -317 -128.5% -1,275 -818 -55.9% Net Interest Expense 50.6% 36.4% 6.8% Other Financial Expenses -329 -111.5% -133.7% n.m. Foreign Exchange Loss -2,165 132.8% -5,394 113.1% -1,455 -3,165 54.0% Comprehensive Financing Cost (Income) 17.6% -2,944 181.3% n.m. Income & Deferred Taxes -26.1% 3.9% 29.2% Net Income before Minority Interest and Equity 11.0% -17.7% -9.4% Participation in Results of Affiliates minus Equity Participation in Results of Affiliates 9 11 -18.4% 58 -84.2% 20 -82.8% Minority Interest -21 -15 -33.6% -27 22.6% -36 -46 21.4% Net Income 11.0% -17.9% -9.6% n.m. Not meaningful América Móvil Consolidated Results With the Latin American and U.S. economies expanding throughout the second quarter subscriber growth continued firm providing support to the enlargement of our revenues and EBITDA. Data services remained very much in demand, with several countries doubling their data revenues from a year before. Voice revenues, which tend to be cylical in nature, increased in the second quarter at a slighty faster pace than the regions GDP whereas data revenues soared 41.6%. The share of data in service revenues continued its relentless drive upwards hitting 22% of service revenues in the quarter, up from 17.6% a year before. Altogether, América Móvils revenues were up 11.9% year-on-year to 100.9 billion pesos, with service revenues rising 10.8% buoyed by data revenues that expanded 41.6%. In the six months to June they totaled 200 billion pesos, 10.9% more than a year before. The quarters EBITDA increased 9.4% from a year before, to 42 billion pesos, with the EBITDA margin declining only slightlyby one percentage point, to 41.6%in spite of the significant reacceleration of subscriber growth. In Mexico and South America EBITDA margins expanded everywhere, rising nearly ten points in Peru. Through June our EBITDA totaled 84.3 billion pesos, growing in line with revenues as the margin remained flat. Balance Sheet (in accordance with IFRS) América Móvil Consolidated Millions of Mexican Pesos Jun '10 Dec '09 Var.% Jun '09 Var.% Jun '10 Dec '09 Var.% Jun '09 Var% Current Assets Current Liabilities Cash & Securities 463.8% 687.1% Short Term Debt** -14.5% -38.2% Accounts Receivable -12.5% 3.6% Accounts Payable 7.7% 12.2% Other Current Assets 102.3% -14.5% Other Current Liabilities -7.1% 25.9% Inventories -2.6% -2.7% 2.5% 10.1% 113.8% 140.8% Non Current Assets Plant & Equipment -6.4% -2.4% Investments in Affiliates 10715.3% 11645.7% Non Current Liabilities Long Term Debt 115.2% 113.7% Deferred Assets Other Non Current Liabilities -1.4% -13.6% Goodwill (Net) 0.4% 2.9% 92.0% 85.8% Intangible -13.1% -15.8% Deferred Assets 6.9% 77.9% Shareholder's Equity 49.4% 72.7% Total Assets 46.7% 57.1% Total Liabilities and Equity 46.7% 57.1% ** Includes current portion of Long Term Debt The quarters operating profit, 28.9 billion pesos, led to a net profit of 18.7 billion pesos after allowing for financial costs of 2.4 billion pesos. Whereas operating profits rose 5.8% year-on-year (less than EBITDA because of faster depreciation charges, mainly in Brazil), net profits were down 17.9% mostly on account of the extraordinary (and significant) foreign exchange gains obtained in the second quarter of 2009. In the first half of the year our operating profits and net profit came in at 58.3 and 35.6 billion pesos respectively. Our net debt declined to 71.6 billion pesos at the end of the quarter. It was 11.9 billion lower than at the end of 2009 even after allowing for the payments made for Telmex Internacional shares in the context of the tender offer that closed in June (26.8 billion pesos). Our capital expenditures totaled 14.8 billion pesos whereas our share buybacks and dividends added up to 5.5 billion pesos. Financial Debt of América Móvil* Millions of U.S. Dollars June '10 Dec '09 Peso Denominated Debt Bonds and other securities Banks and others 0 0 U.S. Dollar - denominated debt Bonds and other securities Banks and others Debt denominated in other currencies Bonds and other securities Banks and others Total Debt Short term debt and current portion of long-term debt Long-term debt * This table does not include the effect of forwards and derivatives used to hedge the foreign exchange exposure Mexico We gained 1.0 milion subscribers in the second quarter, approximately 88% more than in the year-earlier quarter, to finish June with 61.3 million subs, 5.5% more than a year before. Of our net adds, 20% were postpaid. Our postpaid base increased 23.8% from June 2009 contributing to the growth of our market share in the postpaid segment of the market: in March it had risen to 50.2% from 47.2% a year earlier. Revenues of 36.0 billion pesos in the second quarter were 8.1% higher year-on-year, with net service revenues totaling 30.3 billion pesos, a 7.1% annual increase. ARPUs rose 2.0% to 166 on the back of strong data revenuesup 25.3%and continued increases in MOUs, which at 208 were 6.2% higher than a year before. Through June, revenues were up 9.2% from a year before, to 71.2 billion pesos, with net service revenues of 59.6 billion pesos exceeding by 7.5% those of the first half of 2009. Second quarter EBITDA of 21.3 billion pesos was 8.8% higher than in the year-earlier quarter, bringing to 41.5 billion pesos the total for the first half of 2010. At 59.0% the second quarter EBITDA margin was slightly higher than a year before in spite of the much faster pace of subscriber growth, partly on account of lower subscriber acquisition costs on a per gross add basis. Our 3G coverage has kept on expanding, and now reaches 70% of Mexicos population. INCOME STATEMENT (IFRS) Mexico Millions of MxP 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 8.1% 9.2% EBITDA 8.8% 9.2% % total revenues 59.0% 58.6% 58.3% 58.3% EBIT 9.8% 10.1% % 52.7% 51.9% 51.8% 51.4% Mexico Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 61,293 58,081 5.5% Postpaid 5,697 4,601 23.8% Prepaid 55,597 53,479 4.0% MOU 208 196 6.2% ARPU 166 163 2.0% Churn (%) 3.0% 2.9% Argentina, Paraguay and Uruguay Net additions of 471 thousand in the second quarternearly one third of them postpaidexceeded by 24.1% those of the year earlier quarter bringing our combined subscriber base to 19.2 million clients in June, 9.8% more than a year before. Revenues of 2.2 billion Argentinean pesos exceeded by 17.5% those obtained in the same period of 2009. Equipment revenues came down on an annual basis but service revenues were up 21.1% on the back of both voice and data revenues, both of which grew at the same pace. ARPU jumped 10.4% increase although MOUs were slightly down year-on-year. EBITDA of 946 million Argentinean pesos in the quarter was up 35.4% year-on-year helped along by the strong top line growth and by a significant margin expansion, with the EBITDA margin climbing 5.6 percentage points to 42.6%. Revenues for the first six months totaled 4.4 billion Argentinean pesos, 17.9% more than a year before, with service revenues rising 22.0%. The most dynamic component was data, which had an annual expansion of 29.8%. EBITDA of 1.9 billion Argentinean pesos surpassed by 40.2% the previous years as the EBITDA margin soared 6.8 percentage points, to 42.5% of revenues. INCOME STATEMENT (IFRS) Argentina, Uruguay & Paraguay Millions of ARP 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 17.5% 17.9% EBITDA 35.4% 40.2% % total revenues 42.6% 37.0% 42.5% 35.8% EBIT 49.6% 54.5% % 36.2% 28.4% 35.7% 27.2% Argentina, Uruguay & Paraguay Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 19,157 17,446 9.8% Postpaid 2,439 2,296 6.2% Prepaid 16,718 15,150 10.3% MOU 134 137 -2.0% ARPU 35 31 10.4% Churn (%) 1.9% 2.5% -0.6 Brazil Our subscriber base reached nearly 47 million subscribers at the end of June after net additions of 1.3 million subs in the second quarter and 2.5 million in the first six months. Net additions exceeded the prior years by 46.7% and 42.5% respectively. Second quarter revenues expanded 3.5% from the year-earlier-quarter to 2.9 billion reais, powered along by net service revenues that rose 4.3%. These in turn were driven by data revenues that swelled 44.1%. ARPU was down 9.8% due to the acceleration of subscriber growth and the lag that typically exists between subscriber and revenue growth. MOUs kept on rising, reaching 93 minutes, the highest we have recorded in the country; they were up 27.9% from a year before. In the six months to June revenues totaled 5.7 billion reais, an increase of 3.4% in annual terms. EBITDA of 762 million reais was up 4.9% in annual terms, with the EBITDA margin climbing 0.4 percentage points to 26.3%. Through June it added up to 1.6 billion reais, exceeding the prior years by 13.7%. Operating profits declined year-on-year on account of the faster pace of depreciation adopted at the end of last year. INCOME STATEMENT (IFRS) Brazil Millions of BrL 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 3.5% 3.4% EBITDA 4.9% 13.7% % total revenues 26.3% 25.9% 28.9% 26.3% EBIT 46 -79.1% -48.2% % 1.6% 7.8% 4.0% 8.0% Brazil Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 46,902 40,486 15.8% Postpaid 8,934 8,407 6.3% Prepaid 37,967 32,079 18.4% MOU 93 73 27.9% ARPU 19 22 -9.8% Churn (%) 3.2% 2.8% Colombia-Panama We added 585 thousand subscribers in the first half of the year, 222 thousand of which were added in the second quarter. Our subscriber base rose 4.6% over the previous year to 28.4 million clients, while our postpaid sub base grew almost twice as rapidly at 9.0%. Revenues for the quarter were 1.5 trillion Colombian pesos, 11.0% above those of 2009. Service revenues rose 6.8% boosted by data revenues which doubled. Relative to service revenues, the data component has climbed 7.8 percentage points in one year. In the six months to June, revenues totaled 3 trillion Colombian, 5.2% more than in the first half of 2009. The quarters EBITDA was 753 billion Colombian pesos10.6% more than the year beforeand represents 50.2% of revenues. The EBITDA margin for the period remained practically unchanged as compared to last years. EBITDA for the first half, 1.5 trillion Colombian pesos, was 8.2% greater than that of 2009 as the EBITDA margin rose 1.4 percentage points to 50.9% INCOME STATEMENT (IFRS) Colombia and Panama Billions of COP 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 11.0% 5.2% EBITDA 10.6% 8.2% % total revenues 50.2% 50.4% 50.9% 49.5% EBIT 24.1% 22.4% % 35.8% 32.0% 36.7% 31.5% Colombia and Panama Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 28,382 27,133 4.6% Postpaid 4,132 3,792 9.0% Prepaid 24,250 23,340 3.9% MOU 205 170 20.1% ARPU 15,748 15,441 2.0% Churn (%) 3.6% 2.9% Chile Net additions for the second quarter came in at 279 thousand taking to 451 thousand the total for the year. Both were approximately 2.5 times higher than those of the prior year. We ended June with over four million clients, 27.1% more than the year before, with our postpaid base exhibiting a 48.1% growth rate. We obtained revenues of 74.4 billion chilean pesos in the second quarter which represents an annual increase of 34.3%. Service revenues were up 28.3% year-on-year with data revenues more than doubling relative to those of 2009. ARPU was 2.8% higher than in the same period of 2009 in spite of the acceleration of subscriber growth buoyed by both data usage and voice revenues, with the latter increasing 20.6% from a year before. Revenues for the first half stood at 142.4 billion Chilean pesos; they were up 25.1% year-on-year. EBITDA for the quarter was 3 million Chilean pesosequivalent to 3.8% of revenuesbringing to 7 million the total for the first half. The EBITDA margin was equivalent to 5.0% through June, 2.6 percentage points above that of the first semester of last year. INCOME STATEMENT (IFRS) Chile Millions of ChP 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 34.3% 25.1% EBITDA 118.9% 155.5% % total revenues 3.8% 2.4% 5.0% 2.4% EBIT (13,916) (10,383) -34.0% (26,790) (19,387) -38.2% % -18.7% -18.7% -18.8% -17.0% Chile Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 4,048 3,185 27.1% Postpaid 632 427 48.1% Prepaid 3,416 2,758 23.9% MOU 178 152 16.8% ARPU 4,850 4,719 2.8% Churn (%) 4.3% 3.6% Ecuador We finished June with just over ten million subscribers13.8% more than a year beforeafter adding 279 thousand subscribers in the second quarter. Our net additions for the period were 21.5% greater than those obtained in the same period of 2009. During the second quarter we were a net gainer of users that filed for number portability. Second quarter revenues of 290 million dollars expanded 11.0% year-over-year with service revenues rising 11.8%. Data revenues grew 36.9% year-on-year and they were equivalent to approximately one fourth of the service revenues of the quarter. MOUs increased 31.1% from a year before to 108. In the first half of 2010 revenues totaled 576 million dollars, up 9.9% helped along by service revenue growth of 11.1% We generated EBITDA of 140 million dollars in the quarter, which represents an increase of 18.1% over the prior year. Our EBITDA margin for the period came in at 48.1% having climbed 2.9 percentage points over the year. For the first six months of the year EBITDA came in at 274 million dollarsequivalent to 47.6% of revenuesexceeding the previous years by 16.4%. INCOME STATEMENT (IFRS) Ecuador Millions of Dollars 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 11.0% 9.9% EBITDA 18.1% 16.4% % total revenues 48.1% 45.2% 47.6% 44.9% EBIT 87 21.8% 19.1% % 36.7% 33.4% 36.2% 33.4% Ecuador Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 10,060 8,842 13.8% Postpaid 1,175 994 18.3% Prepaid 8,885 7,849 13.2% MOU 108 83 31.1% ARPU 8 8 -1.5% Churn (%) 1.8% 1.1% Peru Our net subscriber additions in the second quarter, 334 thousand exceeded by 54.3% those of the prior year and brought the total through June to 765 thousand. Our subscriber base finished the period with 9.1 million clients, 17.8% more than a year ago, with our postpaid base expanding slightly more rapidly than the prepaid one. We continue to sign in clients by virtue of the number portability scheme as 7 out of 10 ported numbers end up as Claro subscribers. Second quarter revenues rose 21.8% annually to 662 million soles driven by service revenue growth of 24.6%. Data revenues shot up 80.7% in the year, which was key to its ARPU increasing by 6.6%, strongly supported by voice revenues that increased 18.5%. In the first semester of 2010 our revenues totaled 1.3 billion soles for a 20.6% year-on-year increase on the back of service revenue growth of 23.7%. Our EBITDA came in at 279 million soles in the quarter; it was up 57.5% year-on-year on the back of solid revenue growth and a significant EBITDA margin expansion, with the margin soaring 9.5 percentage points to at 42.1%. Through June EBITDA climbed 52.7% from a year before to 565 million soles and was equivalent to 42.9% of revenues. According to the first brief on broadband published in June by the Ministry of Communications, Claro is the clear leader in wireless broadband in Peru. INCOME STATEMENT (IFRS) Peru Millions of Soles 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 21.8% 20.6% EBITDA 57.5% 52.7% % total revenues 42.1% 32.5% 42.9% 33.9% EBIT 82.7% 73.1% % 32.4% 21.6% 33.3% 23.2% Peru Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 9,076 7,704 17.8% Postpaid 1,018 857 18.8% Prepaid 8,058 6,847 17.7% MOU 96 117 -18.2% ARPU 21 20 6.6% Churn (%) 2.9% 3.1% (0.2) Central America Our combined operations added 308 thousand wireless subscribers in the second quarter, more than three times those registered a year before. Our wireless subscriber base reached 10 million, 7.8% more than the prior year while our postpaid subscriber base shot up 20.4%. In addition to these, we had a 2.3 million landlines in the region. We obtained revenues of 342 million dollars in the quarter, 2.1% more than a year before. Data revenues were the most dynamic component of service revenues; they posted an annual increase of 63.9% in the period. First half revenues were 675 million dollars. EBITDA for the quarter came in at 115 million dollars and was down 20.4% year-on-year as a result of the acceleration of subscriber growth. In the six months to June, we had an EBITDA of 256 million dollars. INCOME STATEMENT (IFRS) Central America Consolidated Millions of Dollars 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 2.1% 0.4% EBITDA -20.4% -9.8% % total revenues 33.5% 43.0% 37.9% 42.2% EBIT 20 57 -64.9% 71 -37.2% % 5.9% 17.1% 10.5% 16.8% Central America Consolidated Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 10,043 9,312 7.8% Postpaid 523 434 20.4% Prepaid 9,520 8,878 7.2% Fixed Lines (thousands) 2,257 2,250 0.3% Total Lines (Wireless + Fiexed, 000's) 12,300 11,562 6.4% MOU 111 110 0.3% ARPU 6 6 -0.9% Churn (%) 2.3% 1.9% 0.3 The Caribbean After adding 168 thousand subscribers in the second quarter we finished June with 6.4 million subscribers, 14.0% more than last year. We also had 1.5 million landlines in the islands. Second quarter revenues of 538 million dollars were 3.4% higher than those of 2009. Data revenues jumped 47.9% in the period and represent 11.3% of service revenues. In the first half revenues added up to 1.1 billion dollars and were 3.7% greater than the year before. We generated 160 million dollars of EBITDA in the second quarter and 318 million in the first half with the EBITDA margin just below 30% in the semester. INCOME STATEMENT (IFRS) Caribbean Consolidated Millions of Dollars 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 3.4% 3.7% EBITDA -12.5% -8.5% % total revenues 29.7% 35.1% 29.7% 33.6% EBIT 63 93 -32.5% -24.1% % 11.7% 17.9% 11.7% 16.0% Caribbean Consolidated Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 6,424 5,633 14.0% Postpaid 1,451 1,031 40.8% Prepaid 4,973 4,603 8.0% Fixed Lines (thousands) 1,507 1,568 -3.9% Total Lines (Wireless + Fiexed, 000's) 7,931 7,211 10.0% MOU 319 242 31.9% ARPU 12 12 1.1% Churn (%) 4.6% 4.5% United States We added 460 thousand new clients in the second quarter to finish June with 15.9 million subscribers, 27.4% more than the prior year. Our revenues jumped 72.7% year-on-year to 684 million dollars. Service revenues rose 60.4% with data revenues quadrupling. ARPU was up 24.1% driven mostly by data and our StraightTalk plans. In the six months to June revenues totaled 1.3 billion dollars and were 66.8% higher than those of the prior year. EBITDA for the quarter was 73 million dollars, 8.0% below that of the year before on account of the fast pace of subscriber growth. Through June we generated 150 million dollars of EBITDA and the margin came in at 11.6%. INCOME STATEMENT (IFRS) United States Millions of Dollars 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Revenues 72.7% 66.8% EBITDA 73 80 -8.0% -2.5% % total revenues 10.7% 20.1% 11.6% 19.9% EBIT 67 73 -8.2% -2.1% % 9.8% 18.4% 10.6% 18.1% United States Operating Data (IFRS) 2Q10 2Q09 Var.% Wireless Subscribers (thousands) 15,912 12,489 27.4% MOU 210 77 172.8% ARPU 12 10 24.1% Churn (%) 4.0% 3.9% 0.1 Glossary of Terms ARPU  Average Revenue per User. The ratio of service revenues in a given period to the average number of wireless subscribers in the same period. It is presented on a monthly basis. ARPM- Average Revenue per Minute. The ratio of service revenues to airtime traffic. Capex  Capital Expenditure. Accrued capital expenditures related to the expansion of the telecommunications infrastructure. Churn  Disconnection Rate. The ratio of wireless subscribers disconnected during a given period to the number of wireless subscribers at the beginning of that period. EBIT  Earnings Before Interest and Taxes, also known as Operating Profit. EBIT margin  The ratio of EBIT to total operating revenue. EBITDA  Earnings Before Interest, Taxes, Depreciation, and Amortization. EBITDA margin  The ratio of EBITDA to total operating revenue. EDGE  Enhanced Data rates for GSM Evolution. A technology that gives GSM the capacity to handle data services for the third generation mobile telephony. EPS (Mexican pesos)  Earnings per share. Total earnings in Mexican pesos divided by total shares. Earnings per ADR (US$)  Total earnings in U.S. dollars divided by total ADRs equivalent. Equity subscribers  Subscribers weighted by the economic interest held in each company. GSM  Global System for Mobile communications. It is the worlds leading and fastest growing mobile standard. GPRS  General Packet Radio Service. Enables GSM networks to offer higher capacity, Internet-based-content and packet-based data services. It is a second generation technology. Gross additions  Total number of subscribers acquired during the period. Licensed pops  Licensed population. Population covered by the licenses that each of the companies manage. Market share  A companys subscriber base divided by the total number of subscribers in that country. MOU  Minutes of Use per subscriber. The ratio of wireless traffic in a given period to the average number of wireless subscribers in that same period. It is presented on a monthly basis. Net subscriber additions  The difference in the subscriber base from one period to another. It is the different between gross additions and disconnections. Net debt  Total short and long term debt minus cash and marketable securities. Net debt / EBITDA  The ratio of total short and long term debt minus cash and securities to trailing 12-month income before interest, taxes, depreciation and amortization. Prepaid  Subscriber that may purchase airtime to recharge a cellular phone. The client does not hold a contract with the company for voice and data services. Postpaid  Subscriber that has a contract for the use of airtime. The client has no need of activating airtime, it is done so immediately. Push-to-talk  Enables compatible mobile phones to function like two-way radios. SMS  Short Message Service. SAC  Subscriber Acquisition Cost. The sum of handset subsidies, marketing expenses and commissions to distributors for handset activation. Handset subsidy is calculated as the difference between equipment cost and equipment revenues. Wireless penetration  The ratio of total wireless subscribers in any given country divided by the total population in that country. Exchange Rates Local Currency Units per USD 2Q10 2Q09 Var.% Jan - Jun 10 Jan - Jun 09 Var.% Mexico EoP 12.66 -4.1% 12.66 -4.1% Average 12.55 -6.0% 12.67 -8.5% Brazil EoP 1.80 -7.7% 1.80 1.95 -7.7% Average 1.79 -13.6% 1.80 2.19 -18.0% Argentina EoP 3.93 3.5% 3.93 3.5% Average 3.90 4.6% 3.87 6.4% Chile EoP 547 532 2.9% 547 532 2.9% Average 530 566 -6.4% 524 586 -10.6% Colombia EoP 1,916 2,159 -11.2% 1,916 2,159 -11.2% Average 1,950 2,230 -12.6% 1,949 2,321 -16.0% Guatemala EoP 8.03 -1.4% 8.03 -1.4% Average 8.00 -1.3% 8.09 0.8% Honduras EoP 19.03 19.03 0.0% 19.03 0.0% Average 19.03 19.03 0.0% 19.03 0.0% Nicaragua EoP 21.35 5.0% 21.35 5.0% Average 21.22 5.0% 21.09 5.0% Peru EoP 2.83 -6.1% 2.83 -6.1% Average 2.84 -6.1% 2.85 -8.4% Paraguay EoP 4,756 5,020 -5.3% 4,756 5,020 -5.3% Average 4,726 5,026 -6.0% 4,704 5,044 -6.7% Uruguay EoP 21.13 -9.8% 21.13 -9.8% Average 19.69 -16.9% 19.67 -16.7% Dominican EoP 36.89 2.3% 36.89 2.3% Average 36.77 2.1% 36.55 2.0% Jamaica EoP 86.02 -3.4% 86.02 89.07 -3.4% Average 88.16 -1.0% 88.93 87.74 1.4% Exchange Rates 4Q09 4Q08 Var.% Jan - Dec 09 Jan - Dec 08 Var.% USA EoP 0.08 4.3% 0.08 4.3% Average 0.08 6.4% 0.08 9.3% Brazil EoP 7.03 3.9% 7.03 6.76 3.9% Average 7.00 8.8% 7.05 6.32 11.6% Argentina EoP 3.22 -7.4% 3.22 -7.4% Average 3.22 -10.1% 3.27 -14.1% Chile EoP 0.023 0.025 -6.8% 0.023 0.025 -6.8% Average 0.024 0.024 0.4% 0.024 0.024 2.3% Colombia EoP 0.0066 0.0061 8.0% 0.0066 0.0061 8.0% Average 0.0064 0.0060 7.5% 0.0065 0.0060 8.9% Guatemala EoP 1.58 -2.7% 1.58 -2.7% Average 1.57 -4.8% 1.57 -9.3% Honduras EoP 0.67 0.69 -4.1% 0.67 -4.1% Average 0.66 0.70 -6.0% 0.67 -8.5% Nicaragua EoP 0.59 -8.7% 0.59 -8.7% Average 0.59 -10.5% 0.60 -12.9% Peru EoP 4.48 2.1% 4.48 2.1% Average 4.42 0.1% 4.45 -0.2% Paraguay EoP 0.0027 0.0026 1.2% 0.0027 0.0026 1.2% Average 0.0027 0.0027 0.0% 0.0027 0.0027 -1.9% Uruguay EoP 0.60 6.3% 0.60 6.3% Average 0.64 13.2% 0.64 9.8% Dominican EoP 0.34 -6.3% 0.34 -6.3% Average 0.34 -7.9% 0.35 -10.3% Jamaica EoP 0.15 -0.7% 0.15 0.15 -0.7% Average 0.14 -5.1% 0.14 0.16 -9.8% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 23, 2010 AMÉRICA MÓVIL, S.A.B. DE C.V. By: /
